    Case 1:19-cv-00091-JTN-ESC ECF No. 30 filed 04/04/19 PageID.261 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                                  CIVIL DIVISION

JOHNNY DEWAYNE AARON,                         Case No. 1:19-cv-00091-JTN-ESC
ERVIN JOSEPH LAMIE,
STEVE STEWART,                                Honorable Janet T. Neff
                                              Magistrate Judge Ellen S. Carmody
        Plaintiff(s),

v

TONY MOULATSIOTIS, DONNA B. VANDERVRIES
TED KARNTIZ, TIM BURGESS, JEFFREY LEWIS,
Jointly and Severally,

     Defendants.
________________________________________________________________/

Johnny Dewayne Aaron                     Rosati, Schultz, Joppich, & Amtsbuechler,
Ervin Joseph Lamie                       P.C.
Steve Steward                            Andrew J. Brege (P71474)
Plaintiffs In Pro Per                    Attorney for Defendant Jeff Lewis
417 Jackson Ave.                         822 Centennial Way, Suite 270
Muskegon, MI 49442                       Lansing, MI 48917
(616) 834-8912                           (517) 886-3800
josephla50@yahoo.com                     abrege@rsjalaw.com

Williams Hughes, PLLC                    Cummings McClorey Davis & Acho PLC
Douglas M. Hughes (P30958)               Allan C. Vander Laan (P33893)
Attorney for Defendant Karntiz           Bradley Charles Yanalunas (P80528)
120 W. Apple Ave.                        Attorneys for Defendants Moulatsiotis,
P.O. Box 599                             VanderVries & Burgess
Muskegon, MI 49443-0599                  327 Centennial Plaza Bldg.
(231) 726-4857                           2851 Charlevoix Dr., SE
doughughes@williamshugheslaw.com         Grand Rapids, MI 49546
                                         (616) 975-7470
Plunkett Cooney                          avanderlaan@cmda-law.com
Lisa A. Hall (P70200)                    byanalunas@cmda-law.com
Attorney for Defendant Karntiz
333 Bridge St., NW, Ste. 530
Grand Rapids, MI 49504
(616) 752-4615
lhall@plunkettcooney.com
________________________________________________________________/

                        DEFENDANT LEWIS’ MOTION TO DISMISS

                            ***Oral Argument Requested***
 Case 1:19-cv-00091-JTN-ESC ECF No. 30 filed 04/04/19 PageID.262 Page 2 of 2



       Defendant Jeff Lewis, pursuant to Fed. R. Civ. P. 12(b)(6), and in lieu of an answer

and as his first responsive pleading, moves this Court to dismiss the complaint against

him for the reasons stated in the attached brief in support.

                                           Respectfully submitted,

                                           ROSATI, SCHULTZ, JOPPICH, &
                                           AMTSBUECHLER, P.C.

                                           /s/ Andrew J. Brege____________________
                                           Andrew J. Brege (P71474)
                                           Attorney for Defendant Jeff Lewis
                                           822 Centennial Way, Suite 270
                                           Lansing, MI 48917
Dated: April 4, 2019                       (517) 886-3800



                               CERTIFICATE OF SERVICE

       I hereby certify that on April 4, 2019, I electronically filed the foregoing paper with

the Clerk of the Court using the ECF system, which will send notification of such filing to

the attorneys of record identified in the caption. In addition, a copy of the foregoing was

served upon Plaintiffs, at their address listed in the caption by U.S. first-class mail.

                                           Respectfully submitted,

                                           ROSATI, SCHULTZ, JOPPICH, &
                                           AMTSBUECHLER, P.C.

                                           /s/ Andrew J. Brege____________________
                                           Andrew J. Brege (P71474)
                                           Attorney for Defendant Jeff Lewis
                                           822 Centennial Way, Suite 270
                                           Lansing, MI 48917
Dated: April 4, 2019                       (517) 886-3800




                                              2
